Title: General Orders, 3 October 1777
From: Washington, George
To: 



Head Quarters, at Wentz’s, Worcester Township [Pa.] Octr 3 1777.
Baltimore.Boston. Charlestown.


The Commander in Chief approves the following sentences of a General Court Martial, of which Col. James Wood was president—held the 30th of September 1777. viz.
John Barret a soldier in the 10th Virginia regiment—charged with desertion—sentenced to be reprimanded by the Colonel of the regiment he belongs to at the head of the regiment.
Peter Clutter charged with “Desertion” from Col. Spencer’s regiment—found guilty—sentenced to receive fifty lashes on his bare back.
Ensign Richard Rout of the 12th Virginia regiment charged with “quitting his division the 16th day of Septemr when an attack was expected to be made by the enemy”—The Court are of opinion the prisoner was excusable in leaving his division on the 16th of September on account of his being unwell.
Christian Avis of the 12th Pennsylvania regiment, charged with “Desertion”—found guilty, and sentenced to receive fifty lashes on his bare back.
Capt. Bartholomew Von Heer charged with “Disobedience of orders, in sending for the baggage of his company”; also charged with “Impressing two horses on the march, said to be for the use of the Artillery, and appropriating one of them to his own use, which he refused to give up, tho’ wanted for the purpose for which it was said to be impressed”—found guilty of disobedience of General Orders in sending for the baggage of his company, and not guilty of the other charge exhibited against him—The Court do sentence the prisoner, for the charge he is found guilty of to be reprimanded by the Brigadier General of the Artillery, in the presence of the officers attached to the park of artillery.
Major Peers charged with “Repeated neglect of duty, in not bringing his men for picquet, on the grand parade in proper time and order—with not attending the parade when Brigade Major of the day—and also with totally neglecting to bring his quota of men, ordered to parade the morning of the 30th of Septr at the park of artillery at sunrise

”—found guilty of the whole of the charges exhibited against him and sentenced to receive a severe reprimand from the Major General of the division to which his brigade belongs, in the presence of the officers of the division.
The Court martial of which Col. Wood was president is dissolved.
A General Court Martial is to sit this day at a tent near the park of artillery, for the trial of all prisoners which shall be brought before them—Col. Josiah Parker is appointed president of this court.
Lewis Fleury Esqr. is appointed Brigade Major to The Count Pulaski, Brigadier General of the Light Dragoons, and is to be respected as such.
Thomas Mullen’s Esqr. is to act as Brigade Major to Genl Conway ’till further orders, and to be respected as such.
The distribution of tin Cannisters is to be made as particularly directed this morning—and the officers commanding regiments are themselves to see that the cartridges are carefully stored in them.
The Engineers are to make dispatch, in throwing up works, in the front of the encampment.
The Commander in Chief has the satisfaction to inform the army, that at the southward, the Continental Frigate Randolph, lately fell in with a fleet of five sail of the enemy’s ships, and took four of them, one of them mounting 20 guns, and another 8—all richly laden—At the northward, every thing wears the most favourable aspect—every enterprise has been successful—and in a capital action, the left wing only of General Gates’s army maintained it’s ground, against the main body of the enemy; commanded by General Burgoyne in person; our troops behaving with the highest spirit and bravery, during the whole engagement; which lasted from one o’clock, ’till dark. In short, every circumstance promises success in that quarter, equal to our most sanguine wishes. This surely must animate every man, under the General’s immediate command—This army—the main American Army—will certainly not suffer itself to be out done by their northern Brethren—they will never endure such disgrace; but with an ambition becoming freemen, contending in the most righteous cause, rival the heroic spirit which swelled their bosoms, and which so nobly exerted, has procured them deathless renown. Covet! my Countrymen, and fellow soldiers! Covet! a share of the glory due to heroic deeds! Let it never be said, that in a day of action, you turned your backs on the foe—let the enemy no longer triumph—They brand you with ignominious epithets—Will you patiently endure that reproach? Will you suffer the wounds given to your Country to go unrevenged? Will you resign your parents—wives—children and friends to be the wretched vassals of a proud, insulting foe? And your own necks to the halter? General Howe

promised protection to such as submitted to his power; and a few dastard souls accepted the disgraceful boon—But his promises were deceitful—the submitting and resisting had their property alike plundered and destroyed: But even these empty promises have come to an end; the term of Mercy is expired—General Howe has, within a few days proclaimed, all who had not then submitted, to be beyond the reach of it; and has left us no choice but Conquest or Death—Nothing then remains, but nobly to contend for all that is dear to us—Every motive that can touch the human breast calls us to the most vigorous exertions—Our dearest rights—our dearest friends—our own lives—honor—glory, and even shame, urge us to the fight—And my fellow soldiers! when an opportunity presents, be firm, be brave, shew yourselves men, and victory is yours.
The Colonels or commanding officers are to see that every regiment be drawn up this afternoon, the rolls called, & these orders distinctly read to them.
Every officer who commands a troop or company, in the several regiments and corps in the continental army, must immediately make out his muster rolls to the first of October, that the whole army may be mustered with the utmost expedition—Such officers, as have heretofore neglected a due attention, to making a regular return of their muster rolls, will be answerable for any future neglect.
